Title: [Diary entry: 31 May 1781]
From: Washington, George
To: 

31st. A Letter from Count de Rochambeau informed me that the British fleet had left Block Island—that Adml. de Barras would Sail with the first fair Wind for Boston (having 900 of his Soldiers on Board to Man his fleet) and that he should commence his March as soon as possible, but would be under the necessity of Halting a few days at Providence. A Letter from Major Talmage, inclosing one from C—— Senr. & another from S. G. dated the 27th. were totally silent on the subject of an evacuation of New York; but speak of an order for Marching the Troops from Long Island and the Countermand of it after they had commenced their March; the cause for either they could not assign. Neither C. Senr. nor S. G. estimate the Enemys regular force at New York or its dependencies at more than 4500 men including the New Levies; but C—— says it is reported that they can command five & some add 6,000 Militia & refugees. S. G. disposes of the Enemys force as follow. 

At Fort Washington & towards New York—2 Hessn. Regts.
2


Laurel Hill—Fort George. 57th B.
1


Haerlam—at a place called Laurel Hill—38 Do.
1


At Hornes hook, & towds. the City—22d. & 42d. B. Regts.
2


In the City Hessian Regimts.
2


On Staten Island
2


Total on this Isld. . . . . . 1200



On Long Island



1st. B. Grenadrs. . . . New Town
1


2d. . . . . Ditto . . . Jamaica
1


Worms Hessian Yagers (called by him 6 or 700) No. side of the Plains
1


Light Dragns. . . . 17th. Regt. at Hempstead Plains
1


Loyds Neck—detachmets. from New Corps Abt. 6, or 700
14

 The detachment which left Sandy hook the 13th Instt. according to the S. G.’s acct.—consisted of the Troops on the other side

—though it is thought he must be mistaken in naming the 46th. & 86th. Regimts.—the first of them being a convention Regimt. and the other not in America. By Accts. from Deserters the 37th. Regt. went with the detachment and must be in place of the 46th. as the 80th. must be that of the 86th. 

suppos’d


43 British Regiments
300


Anspach—2 Battalions
700


part of the 86th.
150


part of the 46th.
150


Hessian Yagers—abt.
150



1450

